Citation Nr: 1635282	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  10-22 480A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) (with the exception of periods in which he has already been granted a temporary total rating for PTSD). 

2.  Entitlement to a total disability rating for individual unemployability due to service connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to February 1982, from May 1982 to November 1985, and from July 1987 to November 1989. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Montgomery, Alabama, Regional Office (RO) which established service connection for PTSD; assigned a 50 percent evaluation for that disability; and effectuated the award as of January 29, 2008.  Also, in May 2015, the RO denied a TDIU. 

This case was previously remanded by the Board in October 2015.  At that time, the Board took jurisdiction over the TDIU claim and explained that it was raised during the adjudicatory process of evaluating the underlying PTSD disability and was part and parcel of the claim for benefits for the underlying PTSD disability.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.  Many of the VA treatment records are in Virtual VA and not in VBMS.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

VA treatment records associated with the file as a result of the September 2015 remand indicate that the Veteran's PTSD may have worsened since the December 2014 VA examination.  In this regard, an October 2015 VA treatment record noted the Veteran's report that his PTSD was getting worse and specifically that he noticed increased anxiety when in crowds.  Treatment records also indicate that the Veteran was hospitalized for suicidal ideation twice since the December 2014 VA examination.  In a January 2016 statement, the Veteran's representative also noted deficiencies in the December 2014 VA examination report, namely that the examiner did not discuss the functional effects of the Veteran's PTSD on work.   Thus, to ensure that the record includes sufficient medical evidence to properly evaluate the disability under consideration, the Board finds that a more contemporaneous examination is needed.  See 38 C.F.R. § 5103A; 38 C.F.R. § 3.159; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination).

Further, VA treatment records received as a result of the September 2015 remand also revealed the Veteran's reports of private psychiatric hospitalization in September 2015 as well as in 2010.  See December 2015 VA outpatient treatment record.  The private hospitalization records have not been obtained.  The Board acknowledges that a report of contact (ROC) memorandum dated in October 2015 noted the Veteran's report that he had no additional evidence to provide; however, it is unclear as to what issue the ROC was in reference.  The Veteran also had other claims, not presently on appeal, pending at that time.  Thus, the Board finds that the Veteran should be given another opportunity to complete authorization and consent forms for private in-patient treatment from Coosa Valley Medical Center and Hill Crest Behavioral Health, and any other relevant private treatment provider. 

Additionally, in December 2015, the Veteran also reported that he had a pending claim for disability benefits from the Social Security Administration (SSA).  It is not clear from the current record whether such benefits were granted.  The Board notes that VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits pertinent to the claim on appeal.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In light of the Veteran's statements made in connection with VA treatment relevant to the present claim, his complete SSA records, including all administrative decision(s) on his application for SSA disability benefits and all underlying medical records, if any, should be obtained on remand. 

Finally, the most recent VA treatment records in the file are dated in April 2016.  Thus, any outstanding VA treatment records should also be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain up-to-date VA treatment records, from April 2016 to the present.  Any response received in conjunction with this request should be recorded in the Veteran's electronic file.
 
2.  Give the Veteran another opportunity to submit records, or authorization and consent forms in order to obtain records, from Coosa Valley Medical Center and Hill Crest Behavioral Health and any other relevant private treatment provider.  Obtain all records that the Veteran identifies.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).
 
3.  Obtain the Veteran's complete SSA records, including all administrative decision(s) on his application for disability benefits and all underlying medical records which are in SSA's possession.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

4.  After completing the above development, and following the receipt of any outstanding records, the Veteran should be afforded an appropriate VA examination so as to determine the nature and severity of his service-connected PTSD.  The record, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  

Following a review of the record, the examiner should address the following:

(A)  The nature and severity of all manifestations of the Veteran's PTSD, including discussion of whether symptoms associated with his other diagnosed psychiatric disabilities such as major depressive disorder, are distinguishable from the PTSD manifestations. 

 (B)  The examiner should also comment on the functional effects of the Veteran's psychiatric disability (ies) on his daily life, including employment.  If possible, the examiner should provide a retrospective opinion on the functional effects, going back to the date of service connection in January 2008.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements.  The rationale for any opinion offered should be provided.
 
5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claims for a higher initial rating for PTSD as well as entitlement to TDIU, should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case that documents consideration of all pertinent evidence.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

